Citation Nr: 1514170	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease at L3-L4, L4-L5 and L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent for right knee instability.

3.  Entitlement to an initial rating in excess of 10 percent for a right knee limitation of motion until April 9, 2009, a rating in excess of 10 percent from July 1, 2009 to October 20, 2014, and a rating in excess of 40 percent thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1994 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009, March 2010, October 2012 and October 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, including all relevant evidence contained in her Virtual VA and the Veterans Benefits Management System (VBMS) efolders.

The Veteran was granted service connection for a right knee disability, status post open medial meniscus, effective March 17, 2009, and initially granted a 10 percent disability rating.  See September 2009 Rating Decision.  In the same rating decision, she was also granted service connection for a left knee disability initially rated at 10 percent disabling, and degenerative disc disease at L3-L4, L4-L5 and L5-S1 initially rated a 0 percent disabling.   She submitted a timely notice of disagreement (NOD) with this decision, arguing that she was entitled to higher initial ratings, and further indicating that she had undergone right knee arthroscopic surgery in April 2009.  

In a March 2010 rating decision, the RO granted a temporary 100 percent rating for the Veteran's right knee effective April 9, 2009 (the date of her surgery) and continuing through her period of convalescence, returning back to 10 percent, effective July 1, 2009.  See March 2010 Rating Decision.  She again submitted a timely NOD with the March 2010 rating decision challenging the 10 percent rating.

In October 2012, the RO issued a third rating decision granting a 10 percent rating for degenerative disc disease at L3-L4, L4-L5 and L5-S1 effective March 17, 2009, the date of service connection.  See October 2012 Rating Decision.  The RO also granted a 10 percent rating for right knee instability, effective March 17, 2009.  On the same date the RO issued a Statement of the Case (SOC) continuing the initial 10 percent ratings for her right knee and left knee limitation of motion.  The Veteran submitted a NOD and substantive appeal as to the 10 percent ratings assigned for her degenerative disc disease at L3-L4, L4-L5 and L5-S1, right knee limitation of motion and right knee instability only.  See October 2012 & January 2013 VA Form 9; see also November 2012 & January 2013 NOD.  She perfected her appeal as to the initial rating for right knee instability by submitting a substantive appeal VA form 9 in January 2013 after the issuance of an SOC.  She did not continue her appeal as to the initial rating assigned for her left knee disability.  

During the pendency of her appeal, the Veteran indicated that her service connected right knee and low back disabilities had worsened, and she was afforded new VA examinations.  The RO subsequently issued a rating decision in February 2015 increasing her rating for right knee limitation of motion to 40 percent disabling effective October 20, 2014, and continuing the 10 percent ratings for right knee instability and degenerative disc disease at L3-L4, L4-L5 and L5-S1.  

In view of this procedural history, the issues on appeal have been recharacterized as set forth above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is necessary in order to afford the Veteran due process. Although she did not request a hearing before the Board in her October 2012 substantive appeal, she did request a hearing by live videoconference in connection with all issues on appeal in her January 2013 substantive appeal VA Form 9.  There is no indication that this request has been withdrawn.  Consequently, this matter must be remanded so that a video hearing with the RO may be scheduled.  See 38 C.F.R. §§ 20.703, 20.704 (2014).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action: 

Schedule the Veteran for a video hearing before a Veterans Law Judge, consistent with the appropriate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




